—Judgment, Supreme Court, New York County (Daniel P. Conviser, J.), rendered June 23, 2009, convicting defendant, after a jury trial, of assault in the second degree and aggravated criminal contempt, and sentencing him to concurrent terms of one year, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations, including its evaluation of the victim’s background and the fact that she had given conflicting versions of a prior incident between her and defendant.
Defendant’s challenges to the prosecutor’s summation are unpreserved (see People v Romero, 7 NY3d 911, 912 [2006]), and we decline to review them in the interest of justice. As an alternative holding, we find that the challenged remarks generally constituted permissible responses to defense arguments, and that there was nothing sufficiently egregious to warrant reversal (see People v Overlee, 236 AD2d 133 [1st Dept 1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1st Dept 1992], lv denied 81 NY2d 884 [1993]). To the extent defendant’s postsummations mistrial motion could be viewed as preserving any issues {but see Romero, 7 NY3d at 912), we find that the court properly exercised its discretion in denying the motion.
Concur—Gonzalez, P.J., Mazzarelli, Moskowitz, Renwick and Manzanet-Daniels, JJ.